DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-8, 17 and 18-24  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2002/0156372 to Skakoon et al. “Skakoon” in view of U.S. Patent No. 6,195,577 to Truwit et al. “Truwit”.  
With respect to Claims 2, 5-6, and 21-24, Skakoon discloses a system and method for providing accurate targeting, placement and/or stabilization of an electrode or other instrument into the brain under image guidance including real time MRI (Abstract) wherein the system includes a base configured to be affixed to the skull of a patient the base supporting a mount (Figs. 11-13 and corresponding descriptions) wherein the mount can hold an MRI visible elongate member (e.g. alignment stem 1400 in Fig. 14 and corresponding descriptions).  Skakoon’s mount includes a plurality of positional adjustment members configured to adjust the alignment/trajectory of the object (e.g. instrument/alignment stem) in the mount (e.g. thumbscrews and attachment fasteners; (Paragraphs [0063]-0065]).  Skakoon also depicts wherein the system includes a pair of arms having a common length and symmetrical on each side of the patient access aperture  to allow the mount to slidably travel over a curvilinear path and wherein pitch may be adjusted (Figs 12-15 and corresponding descriptions).  Examiner notes that Skakoon’s system and method would electronically identify a first intrabody trajectory based on computationally determining the orientation/trajectory of the alignment stem.  
However, Skakoon does not appear to disclose a step or means to electronically compare the intrabody trajectory to a desired trajectory, electronically calculate positional adjustments for the positional adjustment members and to electrically direct a drive system to automatically rotate the plurality of positional adjustment members based on the calculated positional adjustments to adjust the position of the mount as claimed.  
Truwit teaches from within a similar field of endeavor with respect to an MRI guided method comprising positioning an interventional device in a body using a guide (e.g. mount) pivoting about a pivot point (Abstract) where the trajectory is defined by locating spatial coordinates of a target and the pivot point, determining a third point outside of the body lying along or proximate a line extending through the target and pivot point and aligning the axis of the guide with the third point (Abstract).  Truwit teaches where the third point is aligned with an imaging system (e.g. MRI) to obtain an image by which the axis of the guide can be aligned (Abstract; Column 2, Lines 65-67; Column 3).  In one embodiment, Truwit discloses where the trajectory guide (e.g. mount) is surgically implanted on the patient or in a burr hole and configured to hold an MRI visible alignment stem (Column 3).  Once the trajectory guide and alignment stem are in place and the trajectory is in line with the scanning plane (e.g. slice taken along a plane encompassing target), several spatial location points in the 3D space of the MRI scan are located to mathematically determine a line that extends from the target.  Once the stem is aligned with all the aforementioned points, the guide is properly aligned (Column 5).  Such disclosures are considered to read on the claimed steps of providing a base adapted to be fixed to the skull of the patient, the base supporting a mount configured to hold an MRI visible elongate member, automatically determining a scan plane in the 3D space with the MRI visible member in the mount, electronically identifying a first intrabody trajectory provided by the mount holding the MRI visible member and electronically comparing trajectories in its broadest reasonable interpretation.  Truwit further discloses where the adjustments to the positioning stem may be accomplished automatically under control of the processing unit (Column 8).  Thus, Truwit’s system and method would appear to read on the steps of electronically calculating positional adjustments to the mount to align the trajectories in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the MRI guided method and system described by Skakoon to implement the trajectory targeting steps as described by Truwit in order to enhance the accuracy and efficiency of aligning surgical tools with a target using the mount.  Examiner notes that such a modification merely requires combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and merely automating manual activity with conventional, mechanical components (MPEP 2144.04).  

Regarding Claim 7, Truwit explains where the interventional device may include a drug delivery probe (Claim 12).  
With respect to Claim 8, Skakoon and Truwit discloses a system and method for MRI guided therapeutic interventions as described above.  Truwit explains that an interventional device may be any medical instrument such as a biopsy needle or probe or any other type of needle.  Accordingly, one skilled in the art would have been motivated to have used any conventionally known brain treatment probe including a stimulation lead as such a modification merely involves a simple substitution of one known interventional device for another to yield predictable results.  
As for Claim 17, Truwit discloses a system and method for MRI guided therapeutic interventions  as described above.  Examiner notes that one skilled in the art would appreciate that the aligning step would take less than 10 minutes in its broadest reasonable interpretation especially if no major adjustments are necessary.    
Regarding Claim 19, Examiner notes that one skilled in the art would have found it obvious to present additional, alternative targets if and when the initial target is not accessible due to unforeseen circumstances.  In other words, merely repeating the aforementioned targeting steps is considered to be an obvious duplication of method steps.    

Regarding Claim 20, Examiner notes that the MRI mount would be MRI-compatible (e.g. non-ferromagnetic with drive cables/wires) given that successive MRI images may be acquired (Truwit; Column 4, Lines 55-67).  

Claims 3 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skakoon and Truwit as applied to Claim 2 above and in further view of U.S. Publication No. 2010/0240989 to Stoianovici et al. “Stoianovici”.  
As for Claim 3, Skakoon and Truwit as described above disclose where the MRI system may acquire a plurality of images in orthogonal planes may be acquired to verify the alignment (Truwit; Column 5).  Skakoon also depicts wherein the system includes a pair of arms to allow the mount to slidably travel over a curvilinear path and wherein pitch may be adjusted (Figs 12-15 and corresponding descriptions).  However, the art of record does not specify use of an RCM point as claimed.  
Stoianovici teaches from within a similar field of endeavor with respect to aligning interventional devices where RCM based procedures are used to align the device with a desired trajectory (Paragraphs [0020], [0050]).
Accordingly, one skilled in the art would have been motivated to have incorporated well known RCM techniques as described by Stoianovici to enhance the accuracy of Skakoon and Truwit’s alignment method.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claim 18, Examiner notes that one skilled in the art would appreciate that the modified aligning step (e.g. taking into account the RCM point) would take less than 10 minutes in its broadest reasonable interpretation especially if no major adjustments are required. 

Claims 4 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skakoon and Truwit as applied to Claim 2 above and in further view of U.S. Patent No. 7,020,314 to Suri et al. “Suri”.  
As for Claim 4, Skakoon and Truwit disclose a system and method for MRI guided therapeutic interventions  as described above.  While the MRI visible material would produce enhance contrast to define the trajectory, the art of record does not expressly disclose the conventional image processing step of segmenting the image.  
Suri teaches from within a similar field of endeavor with respect to MRI systems where a segmentation processor can segment contrast enhanced voxels (Column 7, Lines 25-40).  
Accordingly, one skilled in the art would have been motivated to have included conventional image processing techniques into the combined system and method described by Skakoon and Truwit in order to enhance the alignment.  

As for Claims 13 and 15, segmenting the MRI-visible stem would result in high-intensity filtering in its broadest reasonable interpretation.  Moreover, Truwit explains where the MRI system may acquire a plurality of images in orthogonal planes may be acquired to verify the alignment (Column 5).  
With respect to Claims 14 and 16, Examiner notes that recognizing the MRI visible data in the image would read on image recognition in its broadest reasonable interpretation.  

Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skakoon and Truwit as applied to Claim 2 above and in further view of U.S. Patent No. 6,725,080 to Melkent et al. “Melkent”.  
With respect to Claim 12, Skakoon and Truwit disclose a system and method for MRI guided therapeutic interventions  as described above.  Skakoon teaches where the mount includes a multi-lumen member (Fig. 13 and corresponding descriptions).  
However, Skakoon and Truwit do not appear to disclose electronically generating a plurality of virtual trajectory lines as claimed.  
Melkent teaches from within a similar field of endeavor with respect to surgical instrument tracking and navigation where “look ahead trajectories” are displayed on an image for each lumen of the device (Fig. 7 and corresponding descriptions).  Melkent makes it clear that the images can be volume images (e.g. CT, ultrasound, MRI; Column 4, Lines 60-67).  
Accordingly, one skilled in the art would have been motivated to have displayed look ahead trajectories as described by Melkent in order to visually see trajectories for each lumen.   Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Allowable Subject Matter
Claims 9-11 recite allowable subject matter over the art of record.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,042,958. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method of using an MRI compatible mount to deliver a therapeutic intervention to a patient including steps of aligning the mount in a trajectory to deliver the instrument to a target within the body.  While the currently pending claims include steps of electronically calculating position adjustment, such step would appear to be part of the patented system to correctly align the mount.  Thus, the claims are not considered to be patentably distinct.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,763,745. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method of using an MRI compatible mount to deliver a therapeutic intervention to a patient including steps of aligning the mount in a trajectory to deliver the instrument to a target within the body.  While the currently pending claims include steps of electronically calculating position adjustment, such step would appear to be part of the patented system to correctly align the mount.  Thus, the claims are not considered to be patentably distinct.  
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,881. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method of using an MRI compatible mount to deliver a therapeutic intervention to a patient including steps of aligning the mount in a trajectory to deliver the instrument to a target within the body.  While the currently pending claims include steps of electronically calculating position adjustment, such step would appear to be part of the patented system to correctly align the mount.  Thus, the claims are not considered to be patentably distinct.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of the updated ground of rejection.  Double Patenting rejections have been maintained in view of Applicant’s remarks to defer filing an e-Terminal Disclaimer (REMARKS, Page 12).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/               Primary Examiner, Art Unit 3793